                                                                           Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 1 of 10




                                                                      David Krieger, Esq.
                                                                 1
                                                                      Nevada Bar No. 9086
                                                                 2    Shawn Miller, Esq.
                                                                 3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                 4    2850 W. Horizon Ridge Parkway
                                                                 5    Suite 200
                                                                      Henderson, Nevada 89052
                                                                 6
                                                                      Phone: (702) 848-3855
                                                                 7    Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                 8

                                                                 9    Attorney for Plaintiff
                                                                 10
                                                                      Hope Boddy

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                                                    : Civil Action No.:
                                                                 14   HOPE BODDY,                   :
                                                                                                    :
                                                                 15
                                                                                  Plaintiff,        : COMPLAINT FOR DAMAGES
                                                                 16       v.                        : PURSUANT TO THE FAIR
                                                                 17                                 : CREDIT REPORTING ACT, 15
                                                                      EARLY WARNING SERVICES, LLC, : U.S.C. § 1681, ET SEQ.
                                                                 18                                 :
                                                                 19               Defendant.        : JURY TRIAL DEMANDED
                                                                                                    :
                                                                 20
                                                                                                    :
                                                                 21                          INTRODUCTION
                                                                 22      1. The United States Congress has found the banking system is dependent upon
                                                                 23
                                                                            fair and accurate credit reporting. Inaccurate credit reports directly impair the
                                                                 24

                                                                 25         efficiency of the banking system, and unfair credit reporting methods
                                                                 26
                                                                            undermine the public confidence, which is essential to the continued
                                                                 27
                                                                            functioning of the banking system. Congress enacted the Fair Credit
                                                                 28
                                                                       Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 2 of 10




                                                                         Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
                                                                 1

                                                                 2       reporting, promote efficiency in the banking system, and protect consumer
                                                                 3
                                                                         privacy. The FCRA seeks to ensure consumer reporting agencies exercise
                                                                 4

                                                                 5       their grave responsibilities with fairness, impartiality, and a respect for the
                                                                 6
                                                                         consumer’s right to privacy because consumer reporting agencies have
                                                                 7
                                                                         assumed such a vital role in assembling and evaluating consumer credit and
                                                                 8

                                                                 9       other information on consumers. The FCRA also imposes duties on the
                                                                 10
                                                                         sources that provide credit information to credit reporting agencies, called
                                                                 11
                                                                         “furnishers.”
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                      2. Through a tightly wound set of procedural protections, the FCRA protects
                                                                 14
                                                                         consumers from the material risk of harms that otherwise flow from inaccurate
                                                                 15

                                                                 16      reporting. Thus, through the FCRA, Congress struck a balance between the
                                                                 17
                                                                         credit industry’s desire to base credit decisions on accurate information, and
                                                                 18

                                                                 19      consumers’ substantive right to protection from damage to reputation, shame,
                                                                 20
                                                                         mortification, and the emotional distress that naturally follows from
                                                                 21
                                                                         inaccurate reporting of a consumer’s fidelity to his or her financial
                                                                 22

                                                                 23      obligations.
                                                                 24
                                                                      3. Hope Boddy (“Plaintiff”), by Plaintiff’s attorneys, brings this action against
                                                                 25

                                                                 26      EARLY WARNING SERVICES, LLC (“Early Warning” or “Defendant”)
                                                                 27
                                                                         for violations of the FCRA, as set forth below.
                                                                 28
                                                                        Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 3 of 10




                                                                                                    JURISDICTION AND VENUE
                                                                 1

                                                                 2
                                                                      4. This Court has federal question jurisdiction because this case arises out of

                                                                 3        violations of the FCRA. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v.
                                                                 4
                                                                          Community Lending, Inc., 773 F.Supp.2d 941, 946 (D. Nev. 2011).
                                                                 5

                                                                 6    5. Venue is proper in the United States District Court for the District of Nevada
                                                                 7
                                                                          pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark
                                                                 8

                                                                 9
                                                                          County, Nevada and because Defendant is subject to personal jurisdiction in

                                                                 10       Clark County, Nevada; conduct business in Clark County, Nevada; the events
                                                                 11
                                                                          giving rise to this action occurred in Clark County, Nevada; and Defendant is
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13       registered with the Nevada Secretary of State as a foreign limited liability
                               Henderson, Nevada 89052




                                                                 14
                                                                          company and has appointed a registered agent in Nevada.
                                                                 15

                                                                 16
                                                                                                          PARTIES

                                                                 17
                                                                      6. Plaintiff is a natural person residing in the County of Clark, State of Nevada. In

                                                                 18       addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                                                 19
                                                                          1681a(c).
                                                                 20

                                                                 21   7. Early Warning regularly assembles and/or evaluates consumer credit
                                                                 22
                                                                          information for the purpose of furnishing consumer credit reports to third
                                                                 23

                                                                 24
                                                                          parties, and uses interstate commerce to prepare and/or furnish the reports.

                                                                 25       Early Warning is a “consumer reporting agency” as that term is defined by 15
                                                                 26
                                                                          U.S.C. § 1681a(f).
                                                                 27

                                                                 28
                                                                        Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 4 of 10




                                                                      8. Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                                                 1

                                                                 2       includes all agents, employees, officers, members, directors, heirs, successors,
                                                                 3
                                                                         assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                                                 4

                                                                 5       of Defendant.
                                                                 6
                                                                           Early Warning Failed to Respond to Plaintiff’s Written Dispute
                                                                 7
                                                                      9. In an Early Warning credit report dated November 18, 2020, Early Warning
                                                                 8

                                                                 9       reported inaccurate information regarding Plaintiff’s credit file.
                                                                 10
                                                                      10. Specifically, Early Warning reported four incorrect and inaccurate bank
                                                                 11
                                                                         account tradelines. These account tradelines were inaccurate because either
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                         they did not belong to Plaintiff, they inaccurately reported the status as
                                                                 14
                                                                         “overdrawn” when the accounts were not overdrawn, or failed to correctly
                                                                 15

                                                                 16      report Plaintiff’s bankruptcy discharge.
                                                                 17
                                                                      11. On or about February 5, 2021, pursuant to 15 U.S.C. § 1681i(a)(2), Plaintiff
                                                                 18

                                                                 19      disputed these inaccurate and incorrect tradelines by notifying Early Warning,
                                                                 20
                                                                         in writing, of the incorrect and inaccurate credit information and instructing
                                                                 21
                                                                         Early Warning to investigate and correct or delete the inaccurate and incorrect
                                                                 22

                                                                 23      information (“Dispute Letter”).
                                                                 24
                                                                      12. The Dispute Letter included Plaintiff’s full name, phone number, date of
                                                                 25

                                                                 26      birth, social security number, and driver’s license number for identification
                                                                 27
                                                                         purposes.
                                                                 28
                                                                       Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 5 of 10




                                                                      13. In addition, the Dispute Letter identified each disputed tradeline by
                                                                 1

                                                                 2       referencing the full creditor name and account number, along with a detailed
                                                                 3
                                                                         written description of the inaccurate and incorrect information contained in
                                                                 4

                                                                 5       the tradeline.
                                                                 6
                                                                      14. Plaintiff also attached the following documents to the Dispute Letter: (a)
                                                                 7
                                                                         Early Warning’s credit disclosure report upon which the disputes were based;
                                                                 8

                                                                 9       (b) Plaintiff’s filed Bankruptcy Petition (including court identification and
                                                                 10
                                                                         case number); (c) Order of Discharge in the Bankruptcy case; (d) Plaintiff’s
                                                                 11
                                                                         driver’s license; (e) Plaintiff’s Social Security card; and (f) a recent utility bill.
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                      15. Plaintiff mailed the Dispute Letter via US Mail.
                                                                 14
                                                                      16. Upon receipt of the Dispute Letter, Early Warning was required to conduct
                                                                 15

                                                                 16      an investigation into the disputed accounts pursuant to 15 U.S.C. § 1681i and
                                                                 17
                                                                         inform the furnishers of information about the nature of Plaintiff’s credit
                                                                 18

                                                                 19      disputes.
                                                                 20
                                                                      17. Early Warning failed to investigate the disputes raised by Plaintiff in the
                                                                 21
                                                                         Dispute letter and/or failed to provide Plaintiff with the results of any
                                                                 22

                                                                 23      “reinvestigation” completed pursuant to 15 U.S.C. § 1681i(a)(6) relating to
                                                                 24
                                                                         the Dispute Letter.
                                                                 25

                                                                 26   18. Instead, Early Warning sent a nonsensical response (seen below), dated
                                                                 27
                                                                         February 15, 2021, in which it demanded Plaintiff fill out a form with
                                                                 28
                                                                       Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 6 of 10




                                                                         identifying information, including Plaintiff’s name, address, phone number,
                                                                 1

                                                                 2       social security number, date of birth, and at least one picture ID such as a
                                                                 3
                                                                         driver’s license or passport.
                                                                 4

                                                                 5

                                                                 6

                                                                 7

                                                                 8

                                                                 9

                                                                 10

                                                                 11
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23
                                                                      19. There was no legitimate reason or excuse why Early Warning sent Plaintiff a
                                                                 24

                                                                 25      Consumer Identification and Certification form other than to avoid its
                                                                 26      obligations under the FCRA, particularly here where Plaintiff had already
                                                                 27

                                                                 28
                                                                       Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 7 of 10




                                                                         provided all the information Early Warning was seeking in Plaintiff’s Dispute
                                                                 1

                                                                 2       Letter.
                                                                 3
                                                                      20. Significantly, Early Warning did not articulate or explain why additional
                                                                 4

                                                                 5       information was required or how the identifying information provided by
                                                                 6
                                                                         Plaintiff in the Dispute Letter was insufficient, lacking or otherwise
                                                                 7
                                                                         insufficient for Early Warning to conduct its required investigation.
                                                                 8

                                                                 9    21. Rather, in an apparent scheme to hinder or deprive Plaintiff of Plaintiff’s
                                                                 10
                                                                         rights under the FCRA or in a willful attempt to avoid its obligations to
                                                                 11
                                                                         investigate Plaintiff’s disputes, Early Warning sent Plaintiff a request for
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                         identifying information that Plaintiff had already provided. It appears as if
                                                                 14
                                                                         Early Warning did not even read Plaintiff’s Dispute Letter, let alone
                                                                 15

                                                                 16      commence an investigate into the inaccuracies and incorrect information
                                                                 17
                                                                         disputed therein.
                                                                 18

                                                                 19   22. Early Warning’s actions constitute a negligent or willful violation of 15
                                                                 20
                                                                         U.S.C. § 1681i(a)(1), (4), (6) by failing to conduct a reasonable investigation
                                                                 21
                                                                         and/or provide a timely written reinvestigation report to the Plaintiff regarding
                                                                 22

                                                                 23      the results of Early Warning’s investigation into the disputes raised by
                                                                 24
                                                                         Plaintiff in the Dispute Letter.
                                                                 25

                                                                 26   23. Indeed, Early Warning failed to provide any evidence of any investigation at
                                                                 27
                                                                         all, instead just demanding Plaintiff send duplicative information and
                                                                 28
                                                                       Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 8 of 10




                                                                         identification already submitted by Plaintiff. Early Warning therefore shirked
                                                                 1

                                                                 2       its duties under the FCRA.
                                                                 3
                                                                                               FIRST CAUSE OF ACTION
                                                                 4                  VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                 5                         15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 6
                                                                      24. Plaintiff incorporates by reference all the above paragraphs of this Complaint
                                                                 7
                                                                         as though fully stated herein.
                                                                 8

                                                                 9    25. Defendant failed to conduct a reasonable investigation as required by 15
                                                                 10
                                                                         U.S.C. § 1681i(a).
                                                                 11
                                                                      26. Defendant failed to review all relevant information provided by Plaintiff in
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                         the Dispute Letter, as required by and in violation of 15 U.S.C. § 1681i(a).
                                                                 14
                                                                      27. Upon receipt of the Dispute Letter, Defendant failed to conduct an
                                                                 15

                                                                 16      investigation with respect to the disputed information as required by 15 U.S.C.
                                                                 17
                                                                         § 1681i(a).
                                                                 18

                                                                 19   28. Despite Plaintiff’s efforts to correct Defendant’s erroneous and negative
                                                                 20
                                                                         reporting in writing, Defendant neglected, refused, or failed to do so.
                                                                 21
                                                                      29. Also as a result of Defendant’s failure to correct its continued inaccurate and
                                                                 22

                                                                 23      negative reporting, Plaintiff has suffered actual damages, including without
                                                                 24
                                                                         limitation fear of credit denials, out-of-pocket expenses in challenging
                                                                 25

                                                                 26      Defendant’s wrongful representations, damage to his creditworthiness, and
                                                                 27
                                                                         emotional distress.
                                                                 28
                                                                          Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 9 of 10




                                                                         30. The foregoing acts and omissions constitute numerous and multiple willful,
                                                                 1

                                                                 2          reckless, or negligent violations of the FCRA, including but not limited to
                                                                 3
                                                                            each and every one of the above-cited provisions of the FCRA, 15 U.S.C. §
                                                                 4

                                                                 5          1681.
                                                                 6
                                                                         31. As a result of each and every willful violation of the FCRA, Plaintiff is
                                                                 7
                                                                            entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 8

                                                                 9          1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive
                                                                 10
                                                                            damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and
                                                                 11
                                                                            reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13
                               Henderson, Nevada 89052




                                                                            Defendant.
                                                                 14
                                                                         32. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                                                                 15

                                                                 16         is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 17
                                                                            1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                                                                 18

                                                                 19         1681o(a)(2) from Defendant.
                                                                 20
                                                                                                    PRAYER FOR RELIEF
                                                                 21
                                                                            Plaintiff respectfully requests the Court grant Plaintiff the following relief
                                                                 22

                                                                 23
                                                                      against Defendant:

                                                                 24                             FIRST CAUSE OF ACTION
                                                                 25                   VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                                             15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 26

                                                                 27         actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                 28
                                                                         Case 2:21-cv-00604-GMN-BNW Document 1 Filed 04/13/21 Page 10 of 10




                                                                 1
                                                                           statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);

                                                                 2         punitive damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 3
                                                                             1681n(a)(2);
                                                                 4

                                                                 5         costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
                                                                 6
                                                                             1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each
                                                                 7

                                                                 8           incident of negligent noncompliance of the FCRA; and
                                                                 9
                                                                           any other relief the Court may deem just and proper.
                                                                 10

                                                                 11

                                                                                                         TRIAL BY JURY
KRIEGER LAW GROUP, LLC




                                                                 12
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 13     33. Pursuant to the Seventh Amendment to the Constitution of the United States
                               Henderson, Nevada 89052




                                                                 14
                                                                           of America, Plaintiff is entitled to, and demands, a trial by jury.
                                                                 15

                                                                 16
                                                                      Dated: April 13, 2021
                                                                 17

                                                                 18                                         Respectfully submitted,
                                                                 19
                                                                                                            By     /s/ David Krieger, Esq.
                                                                 20                                                David Krieger, Esq.
                                                                 21                                                Nevada Bar No. 9086
                                                                                                                   Shawn Miller, Esq.
                                                                 22
                                                                                                                   Nevada Bar No. 7825
                                                                 23                                                KRIEGER LAW GROUP, LLC
                                                                                                                   2850 W. Horizon Ridge Parkway
                                                                 24
                                                                                                                   Suite 200
                                                                 25                                                Henderson, Nevada 89052
                                                                 26                                                Phone: (702) 848-3855
                                                                                                                   Email: dkrieger@kriegerlawgroup.com
                                                                 27                                                Email: smiller@kriegerlawgroup.com
                                                                 28
